EXHIBIT NO. 10(iii)(aa)

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (this “Agreement”) is entered into as of
this 9th day of May 2003 by and among Armstrong Holdings, Inc., a Pennsylvania
corporation (“AHI”). Armstrong Worldwide, Inc., a Delaware corporation (“AWWD”).
and Armstrong World Industries, Inc., a Pennsylvania corporation (“AWI”). The
parties hereto may be collectively referred to herein as the “Parties’” and each
individually as a “Party”.

 

RECITALS:

 

WHEREAS, on May 1, 2000 AHI commenced operation as a publicly owned holding
company for AWI, owning all of the outstanding shares of AWI indirectly through
its ownership of all the outstanding shares of AWWD; and

 

WHEREAS, on December 6, 2000 (the “Petition Pate”). AWI filed a voluntary
petition for relief under chapter 11 of the U.S. Bankruptcy Code (“Chapter 11”)
in the United States Bankruptcy Court for the District of Delaware (the
“Court”),which petition was granted by the Court, and AWI has continued since
then to operate its business as a debtor-in-possession and has sought to
reorganize its liabilities, business and affairs in accordance with Chapter 11
and, in that regard, on April 3,2003, AWI filed its Second Amended Plan of
Reorganization (“AWI’s Reorganization Plan.” as further defined below) with the
Court; and

 

WHEREAS, subject to confirmation of AWI’s Reorganization Plan and satisfaction
of certain conditions as provided by the plan, AWI’s business and affairs shall
be reorganized on the “Effective Date” as defined in the plan, when the plan
shall be substantially consummated; and

 

WHEREAS, AHI today owns 100% of the outstanding shares of AWI through its wholly
owned subsidiary AWWD; and

 

WHEREAS, AWI has the contractual and other obligations to AHI and/or AWWD,
determined as of December 31,2002 in accordance with the books and records of
AHI, AWWD and AWI, described on the schedule previously provided by AHI and AWWD
to AWI (the “AHI Intercompany Account Claims”), some of which arose before the
Petition Date and some of which arose after the Petition Date, and each of AHI
and AWWD has the contractual or other obligations to AWI, determined as of
December 31, 2002 in accordance with the books and records of AHI, AWWD and AWI,
described on the schedule previously provided by AWI ;to AHI and AWWD (the “AWI
Intercompany Account Claims”), some of which arose before the Petition Date and
some of which arose after the Petition Date; and

 

WHEREAS, in accordance with the procedures and practices that AWI, AWWD and AHI
have followed in the past, additional intercompany charges may accrue on the
books and records of AWI, AWWD and AHI from and after December 31,2002,
increasing the amount of such intercompany accounts; and

 

WHEREAS, AWI has advised AHI that AWI has incurred certain costs, and expended
certain expenses, in providing administrative services to AHI (including
accounting, legal and other services) which AWI has not yet quantified but is
entitled to seek reimbursement on from AHI and has not yet sought reimbursement
on but reserves the right to do so, which may, accordingly, produce additional
intercompany accounts; and

 

WHEREAS, AWI’s Plan of Reorganization is the product of extensive negotiations
among the parties in interest in AWI’s Chapter 11 proceeding, reflecting the
compromise of various claims and arguments such parties have asserted or could
assert in such proceeding; and

 

WHEREAS, AWI’s Plan of Reorganization provides that the existing equity interest
in AWI shall be cancelled in its entirety on the Effective Date but that the
holder thereof shall receive, directly from AWI but in certain circumstances as
provided by the plan on account of recoveries on the claims of certain claimants
under the plan, certain warrants (the “Warrants”) to purchase shares of common
stock of AWI as it will be reorganized under the Plan of Reorganization
(“Reorganized AWI”); and

 



--------------------------------------------------------------------------------

WHEREAS, AHI intends to distribute all the Warrants to its shareholders in
connection with its dissolution and in the course of its winding up; and

 

WHEREAS, the Plan of Reorganization provides that AWI shall pay AHI’s operating
costs while it seeks approval of its shareholders for its dissolution (including
the cost of preparing and seeking shareholder approval of AHI’s dissolution)
and, if such approval is obtained, the costs of completing the winding up of
AHI; and

 

WHEREAS, in connection with AWIs Reorganization Plan and AHI’s dissolution and
winding up, AHI plans to cause AWWD to be merged with and into AHI on or about
the Effective Date, with the result that AWWD’s separate corporate existence
shall cease and AHI shall come to own all of the then assets of AWWD and shall
come to be liable for all the then obligations of AWWD; and

 

WHEREAS, in order for AHI or AWWD to have any recovery on the AHI Intercompany
Account Claims AHI and AWWD would be required to file the AHI Intercompany
Account Claims with the Court and AWI and other parties in interest in AWI’s
Chapter 11 proceeding would have the opportunity to contest those claims and any
recovery on such claims that might otherwise be accorded to AHI or AWWD, as the
case may be, under AWI’s Plan of Reorganization; and

 

WHEREAS, AWI has advised AWWD and AHI that it has been advised by
representatives of certain of the parties in interest in AWI’s Chapter 11
proceeding that they will object to AHI’s Claims if they are presented to the
Court and that other parties in interest may object as well; and

 

WHEREAS, if AWI were to pursue the AWI Intercompany Account Claims and AWWD and
AHI were not able to offset against the AWI Intercompany Account Claims the AHI
Intercompany Account Claims, AHI may not be able to distribute to its
shareholders all the Warrants; and

 

WHEREAS, AHI, AWWD and AWI each deem it to be in their mutual interest and to
their mutual advantage, in order to facilitate the consummation of AWI’s
Reorganization Plan and the winding up of AHI, to settle the AHI Intercompany
Account Claims and the AWWD Claims, to release each from any liability arising
out of their relationship, except as otherwise specifically provided herein, and
to otherwise provide for the treatment of certain relationships existing between
AWI, on the one hand, and current or former directors or officers of AWWD and
AHI, on the other hand, and between AWWD or AHI, on the one hand, and current or
former directors or officers AWI or its subsidiaries, on the other hand, all on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth herein, the Parties, intending to be legally bound, agree as follows:

 

1. Settlement of Intercompany Accounts.

 

  A. AHI Intercompany Account Claims. On the Effective Date, the AHI
Intercompany Account Claims shall be deemed to be satisfied in full and any
notes or agreements relating thereto shall be deemed of no further force or
effect, and neither AHI nor AWWD, nor any successor or assign of either of them
or person or entity claiming through any of them, shall have any right to seek
further payment of any amounts relating thereto and AWI shall have no obligation
to make any payments of any amounts relating thereto, but in consideration
thereof AWI agrees to perform its obligations hereunder.

 

  B. AWI Intercompany Account Claims. On the Effective Date, the AWI
Intercompany Account Claims shall be deemed to be satisfied in full and any
notes or agreements relating thereto shall be deemed of no further force or
effect, and AWI, nor any successor or assign of AWI or any person or entity
claiming through an^ of them, shall have any right to seek further payment of
any amounts relating thereto and neither AHI or AWWD shall have any obligation
to make any payments of any amounts relating thereto.

 



--------------------------------------------------------------------------------

  C. No Admission of the Validity of, or Representation with Respect to, Claims.
Neither AWI, on the one hand, nor AWWD or AHI, on the other hand, by entering
into this Agreement acknowledge that the AHI Intercompany Account Claims, in the
one case, or the AWI Intercompany Account Claims, in the other case^ are valid
in whole or in part. No Party has made to any other Party any representation
regarding the origin, basis, validity or amount of any of the AHI Intercompany
Account Claims or the AWI Intercompany Account Claims or relied upon any such
representation, except as and to the extent provided by Section 7 hereof.

 

2. Mutual General Release of all Claims Known and Unknown.

 

  A. Release by AHI and AWWD. In consideration of the premises and the covenants
herein, each of AHI and AWWD, individually and on behalf of (if any) its
parents, affiliates (other than AWI), predecessors (other than AWI), successors
and assigns, and the directors, officers, employees, agents, administrators,
attorneys, and representatives of any kind thereof (each, an “AHI Releasor”)
hereby, subject to the substantial consummation of AWI’s Reorganization Plan and
upon the occurrence of, and as of, the Effective Date (but subject to Sections 4
and 10 hereof), covenants not to sue and fully, finally, and forever RELEASES,
SURRENDERS, REMISES, ACQUITS, AND FOREVER DISCHARGES AWI (including as
Reorganized AWI) and any of its successors, beneficiaries, administrators,
assigns, and former and present directors, officers, employees, agents,
attorneys and representatives of any kind (the “AWI Released Parties”) jointly
and severally, of and from any and all claims, demands, actions, liabilities,
obligations (contractual or otherwise, including any under the Services
Agreement), damages, suits in equity, debts, accounts, suits in equity, debts,
accounts, setoffs, contributions, indemnities, interest, dividends, promises,
covenants, attorneys’ fees and other costs and expenses, and/or causes of action
of whatever kind or character, whether past, present, future, known or unknown,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued (each,
for purposes of this paragraph a “Claim” that any such AHI Releasor has, may
have or might claim to have against any of the AWI Released Parties up to or as
the Effective Date (including any accrued up to or as of the date hereof) and
that, directly or indirectly, arise out of, concern, are connected with or in
any way relate to any party’s investments in, employment by or provision of
services to, or the formation, investment activities, or other operation of, any
of AHI or AW WD or any AWI Released Party’s participation in any of the
foregoing (but, with respect to any agent, attorney or representative of any
kind of AWI (each, an only insofar as such Claim relates to, or arises from,
such AWI Representative’s representation o£ or engagement by, AWI), including,
but not limited to, any claims arising out of, relating to, of in connection
with the AHI Intercompany Account Claims (together, “AHI Released, Claims”);
provided that this release shall not be deemed to diminish or affect any right
of AHI or AWWD to full performance of this Agreement or the any rights accorded
to any of them under AWI’s Plan of Reorganization (other than any mat would
arise in respect of the AHI . Intercompany Account Claims). The AHI Released
Claims shall include any intercompany claims not reflected on the schedule of
AHI Intercompany Account Claims exchanged by the Parties and accrued up to or as
of the date hereof and any that may accrue after the date hereof .in accordance
with the Parties past practices and any other Claims arising before the
Effective Date in respect of services provided by AHI or AWWD to AWI, or other
transactions between AWI or any of its subsidiaries and AHI or AWWD that arose
or do arise, in the ordinary course of business of the Parties, except any which
arise after the date hereof and which the Parties agree in writing shall not be
subject to this agreement.

 

  B.

Release by AWI. In consideration of the premises and the covenants herein, AWI,
individually and on behalf of its subsidiaries, affiliates (other than AWWD and
AHI), predecessors, successors (other than AWWD and AHI) and assigns, and the
directors, officers, employees, agents, administrators, attorneys, and
representatives of any kind thereof (each, an “AWI Releasor” hereby, subject to
the substantial consummation of AWI’s Reorganization ‘ Plan and upon the
occurrence of, and as of, the Effective Date (but subject to Sections 4 and 10
hereof), covenants not to sue and fully, finally, and forever RELEASES,
SURRENDERS, REMISES, ACQUITS, AND FOREVER DISCHARGES each of AWWD and AHI and
any of

 



--------------------------------------------------------------------------------

 

its successors, beneficiaries, administrators, assigns, and former and present
directors, officers, employees, agents, attorneys and representatives of any
kind (the “AHI Released Parties”), jointly and severally, of and from any and
all claims, demands, actions, liabilities, obligations (contractual or
otherwise, including any under the Services Agreement), damages, suits in
equity, debts, accounts, setoffs, contributions, indemnities, interest,
dividends, promises, covenants, attorneys’ fees and other costs and expenses,
and/or causes of action of whatever kind or character, whether past, present,
future, known or unknown, matured or unmatured liquidated or unliquidated,
accrued or unaccrued (each, for purposes of this paragraph a “Claim”), that any
such AWI Releasor has, ‘may have or might claim to have against any of the AM
Released Parties up to or as of the Effective Date (including any up to or as of
the date hereof) and that, directly or indirectly, arise out of, concern, are
connected with or in any way relate to any Piety’s investments in, employment by
or provision of services to, or the formation, investment activities, or other
operation or business of, AWI or any of its subsidiaries or any AMI Released
Parry’s participation in any of the foregoing (but, with respect to any agent,
attorney or representative of any kind of AWWD or AHI (each, an “AHI.
Representative”), only insofar as such Claim relates to or arises from, such AHI
Representative’s representation of, or engagement by, AWWD or AH), including,
but not limited to, any claims arising out of, relating to, or in connection
with the AWI Intercompany Account Claims (together, “AWI Released Claims”};
provided that this release shall not be deemed to diminish or affect any right
of AWI to the full performance of this Agreement or any rights accorded to AWI
under AWI’s Plan or Reorganization. The AWI Released Claims shall include any
intercompany claims not reflected on the schedule of AWI Intercompany Account
Claims exchanged by the Parties and accrued up to or as of the date hereof and
any mat may accrue after the date hereof in accordance with the Parties’ past
practices and any other Claims accrued after December 31,2002 and to the
Effective Date in respect of services provided by AWI to AHI or AWWD, or other
transactions between AHI or AWWD and AWI or any of its subsidiaries, that arose
or do arise in the ordinary course of business of the Parties, except any which
arise after the date hereof and which that Parties agree in writing shall not be
subject to this agreement.

 

3. Certain Covenants.

 

  A.

Payment by AWI of Administrative Expenses of AHI and AWWD. From the date hereof
and until substantial consummation of AWI’s Reorganization Plan; AWI shall
either (as AWI shall determine) pay the reasonable expenses of, or provide to
AHI free of charge and without claim for reimbursement the services necessary
for, the administration of AHI’s affairs (including AWWJD’s affairs and
preparing to seek shareholder approval of, and otherwise preparing for, the
dissolution and winding up of AHI), all substantially in accordance with the
practices which AWI has followed in such respect since the Petition Date. Upon
substantial consummation of AWI’s Reorganization Plan, AWI shall also either (as
AWI shall determine) pay the reasonable expenses of, or provide to AHI free of
charge the services necessary for, the ‘ administration of AHI’s affairs for a
period extending up to [the first anniversary of the Effective Date] (including
the cost of preparing for, and seeking shareholder approval of, the dissolution
and winding lap of AHI), and, if such approval is obtained by the end of such
period, shall either (as AWI shall determine) pay the reasonable expenses of, or
provide to AHI free of charge me services necessary for, administering the
winding up of ASK. Without limiting the generality of the foregoing provisions
of this paragraph, AWI shall pay (i) any expenses which AHI may incur as
provided by law, AHI’s by-laws or by a contract» effect on the Effective Date in
providing indemnification to, or advancing costs of defense to, a person who
serves, or has served, as a director or officer of AHI after the Petition Date
and during the period in which AHI is obligated to pay for AHI’s administrative
expenses as provided herein, including any deposit or other security advanced in
respect of the costs of defense or to satisfy any deductible or retention
amounts specified in any directors and officers insurance policy, or (ii) any
federal, state or local income taxes and any franchise taxes or similar charges
for which AWWD or AHI may be or become liable in respect of any event occurring,
or period ending, on or before the first anniversary of the Effective Date and,
if AHI’s shareholders approve the

 



--------------------------------------------------------------------------------

 

dissolution and winding up of AHI by such date, in respect of the completion of
the winding up of AHL The Parties acknowledge that it would be consistent with
AHI’s prior practices to provide to AMI services as contemplated by this
paragraph on a basis consistent with the Affiliate Agreement, dated as of May
1,2000, between AWI and AHI, as amended by the Management Services Agreement
dated as of August 7.2000 (the “Services Agreement”). which, however, shall,
except in such respect, terminate as of the execution and delivery hereof.

 

  B. Assumption by Reorganized AWI of Director and Officer Indemnification
Obligations of AHI and AWWD and Continuation of Related Insurance Coverage.
Without limiting the generality of the provisions and effect of Section 3 A of
this Agreement with respect to AWI’s obligations in connection with the
administration of the affairs of AHI to pay expenses of responding to or
defending against any claims asserted against a current or former director or
officer of AWWD or AHI, upon substantial consummation of AWI’s Plan of
Reorganization and upon the occurrence of, and as of, the Effective Date,
Reorganized AWI shall assume; and hereby agrees to perform, all the obligations
(which are identified on the schedule previously delivered by AHI to AWI) which
which either AWWD or AHI has to indemnify or advance expenses to individuals who
served as officers or directors of AHI or AWWD at any time after the Petition
Date and prior to the Effective Date (the “AHI Indemnification Agreements”). AWI
shall also continue to provide, as its expense, for a period of at least four
years after the Effective Date, directors and officers liability insurance
coverage with respect to persons serving or who served as directors and officers
of AHI substantially on the same basis on which such coverage has been afforded
under the directors and officers liability insurance policies in effect on the
date hereof. ,

 

  C. Protection of AWWD and AHI under AWI’s Reorganization Plan. AWI shall
include AWWD and AHI as a “PI Protected Party” under AWI’s Reorganization Plan,
thereby granting AHI as of the Effective Date the benefit of the “Asbestos PI
Permanent Channeling injunction” thereunder, which permanently sod forever
enjoins any person or entity from taking actions against AWWD and AHI in respect
of asbestos personal injury claims, all of which shall be channeled to a trust
established for resolution of such claims pursuant to and in accordance with the
terms of AWI’s Reorganization Plan. AHI shall also be exculpated under AWI’s
Reorganization Plan from all claims of liability relating to AWI’s Chapter 1l
case.

 

4. Certain Contingencies.

 

  A. AWI’s Reorganization Plan. In the event AWI’s Second Amended Plan of
Reorganization dated April 4, 2Q03 is amended or AWI proposes a different plan
of reorganization, this Agreement shall remain unaffected and all the provisions
hereof shall be given full force and effect, unless, upon confirmation by the
AWI’s plan of reorganization shall, in its effect upon AHI, be in comparison to
AWI’S Second Amended Plan of Reorganization dated April 4, 2003 materially less.
advantageous to AHI’s interests, and, accordingly, all references herein to
“AWI’s Plan of Reorganization” shall for all purposes of this Agreement refer to
such amended or different plan: provided, however, that in the event AWTs
Reorganization Plan shall not be substantially consummated by December 31,2004,
this Agreement shall automatically become null and void ah iaitio in all
respects (and, accordingly, without limiting the generality of the foregoing,
the AHI Intercompany Account Claims and the AWI Intercompany Account Claims
shall not be considered satisfied as provided in Section 1 and shall be
reinstated and the releases contained in Section 2 shall have no further force
and effect).

 

  B.

Non-Party Released Claims. Notwithstanding anything in this Agreement to the
contrary, if any AWI Released Party that is not a Parry to this Agreement
commences any action (including an arbitration or similar non-judicial
proceeding) against any AHI Releaser that is based on or includes any AHI
Released Claim, men the release given by that AHI Releasor in paragraph 2(a)
above will automatically become null and void solely as to that AWI Released
Party. Similarly, if any AHI Released Party that is not a Parry to this
Agreement commences

 



--------------------------------------------------------------------------------

 

any action (including a arbitration or similar non-judicial proceeding) against
any AWI Releasor that is based on or includes any AWI Released Claim, then the
release given by that AWI Releasor in paragraph 2(|b) above will automatically
become null and void solely as to that AHI Released Party.

 

  C. Knowing Release. The Parties have knowingly and voluntarily executed this
Agreement after consultation with counsel regarding its binding and irrevocable
effect. The Agreement is binding on and for the benefit of the AWI Released
Parties and the AHI Released Parties, including their successors, assigns, and
personal representatives. Neither party has relied on any oral or written
representation of any other party in/agreeing to the terms of this Agreement
(other than those set forth expressly herein). All Parties also assume the risk
of nondisclosure, waive any rights to receive full disclosure, and agree that
this Agreement releases the AM Released Parties and the AWI Released Parties
from any claim based in whole or in part on an actual or alleged obligation of
disclosure. The Parties waive any right to challenge the validity of this
Agreement based on actual or alleged nondisclosure of any fact or circumstance.

 

5. No Admission of Wrongdoing. Neither this Agreement nor any negotiations,
discussions or proceedings leading thereto are, or shall be construed,
described, or characterized by any Parry hereto or any of its agents or
representatives as, an admission or concession by any Party of any liability,
wrongdoing or misconduct of any kind; and each of the Parties specifically
denies that it engaged in any wrongdoing or misconduct or is liable to any other
Party in any way.

 

6. Nonaassignment of Claims. AWI represents that it has neither assigned,
transferred, conveyed, or subrogated any AWI Released Claims that it may have
against any of the AHI Released Parties, nor authorized any person or entity to
assert any AWI Released Claims against the AHI Released Parties on AWI’s behalf.
AWI intends that all AWI Released Claims, asserted and unassisted, be released
pursuant to this Agreement, Each of AHI and AWI represent that it has neither
assigned, transferred, conveyed, or subrogated any AHI Released Claims that it
may have against any of the AWI Released Parties, nor authorized any person or
entity to assert any AHI Released Claims against any AWI Released Parties on its
behalf. Each of AHI and AWWD intends that all AHI Released Claims, asserted and
unasserted, be released pursuant to this Agreement.

 

7. Authority to Settle and Release. Each Party executing this Agreement
represents that such Party has the power and authority to execute this Agreement
and to grant me releases in this Agreement.

 

8. Goy<<ml>>g Law. THE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT
TO THE PROVISIONS, POLICIES OR PRINCIPLES THEREOF RELATING TO CHOICE OR CONFLICT
OF LAWS.

 

9. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO A JURY TRIAL WITH RESPECT TO ANY CAUSE OF ACTION RELATING TO THE
AGREEMENT.

 

10. Certain Rules of Construction. The Parties hereto hereby agree that the
provisions of this Agreement have been negotiated by sophisticated parties. Each
of the Parties acknowledges that such party has carefully reviewed and
understands the provisions of this Agreement No provision of this Agreement
shall be interpreted in favor of, or against, any party hereto by reason of the
extent to which such party or its counsel participated in the drafting thereof
or by reason of the extent to which any such provision is inconsistent with any
prior draft hereof or thereof or by reason of any fiduciary or other
relationship between the Parties.

 



--------------------------------------------------------------------------------

11. Entire Agreement This Agreement constitutes the entire agreement of the
Parties with respect to the subject matters contained herein and supersedes all
prior oral and written agreements relating to the subject matter of this
Agreement

 

12. No Third-Party Beneficiaries. The Parties acknowledge that this Agreement is
not intended to make any persons or entities third-party beneficiaries of this
Agreement, except that all AWI Released Parties who are apt Parties and AHI
Released Parties who are not Parties are intended third-party beneficiaries of
this Agreement.

 

13. No Waiver for Failure to Act A failure or a delay by a Party to this
Agreement in exercising any right under this Agreement will not constitute a
waiver of the right In addition, a single or partial exercise of a right under
this Agreement will not constitute a waiver of any other right relating to this
Agreement

 

14. Modifications and Amendments. This Agreement may not be altered, modified,
or amended, except by a written agreement signed by all the Parties including
the Party sought to be charged with such alteration, modification, or amendment,

 

15. Additional Instruments and Acts. The Parties agree to execute any additional
instruments and to perform any additional acts that may become necessary to
effectuate the purposes of this Agreement.

 

16. Captions and Headings. Captions and headings in this Agreement are employed
for convenience of reference and shall not affect the construction of any
provision.

 

17. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be deemed an original.

 

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have duly
executed this Agreement as a binding contract as of the day and year first above
written.

 

ARMSTRONG HOLDINGS, INC.

By:  

/s/ Leonard A. Campanaro

   

--------------------------------------------------------------------------------

Name:

  Leonard A. Campanaro

Title:

  Chief Financial Officer

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

/s/ John N. Rigas

   

--------------------------------------------------------------------------------

Name:

  John N. Rigas

Title:

  General Counsel

 

ARMSTRONG WORLDWIDE, INC.

By:  

/s/ Walter T. Gangl

   

--------------------------------------------------------------------------------

Name:

  Walter T. Gangl

Title:

  Director and Assistant Secretary

 